960 So. 2d 11 (2007)
Maykel Omar PERDOMO, Appellant,
v.
The STATE of Florida, Appellee.
No. 3D06-594.
District Court of Appeal of Florida, Third District.
March 7, 2007.
Martin J. Beguiristain, Miami, for appellant.
Bill McCollum, Attorney General and Laura Moszer, Assistant Attorney General, for appellee.
Before COPE, C.J., and CORTIÑAS and ROTHENBERG, JJ.
*12 PER CURIAM.
We affirm as the defendant's Motion for Discharge did not, as a matter of law, constitute a "Notice of Expiration of Speedy Trial Time" as contemplated by Florida Rule of Criminal Procedure 3.191(p)(2). Clark v. State, 698 So. 2d 1274, 1275 (Fla. 3d DCA 1997).
Affirmed.